ICA GRoup, Inc. et al v. HOA - Alvarado, et al.















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-189-CV

     ICA GROUP, INC., 
     A-1 HOMES GROUP, INC., ET AL.,
                                                                              Appellants
     v.

     H.O.A.-ALVARADO, INC.,
     H.O.A., INC. D/B/A 
     HOMES OF AMERICA, ET AL.,
                                                                              Appellees
 

From the 249th District Court
Johnson County, Texas
Trial Court # C-1999-00439
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The Appellants have filed a motion to dismiss this appeal in which they assert that the parties
have settled their dispute.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate
Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The appeal is dismissed.  Costs are taxed against the party incurring them.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed February 27, 2002
Do not publish
[CV06]